J-S14002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 116 WDA 2022

               Appeal from the Order Entered December 29, 2021
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                          No(s): CP-02-AP-15-2021

    IN THE INTEREST OF: A.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 117 WDA 2022

               Appeal from the Order Entered December 29, 2021
       In the Court of Common Pleas of Allegheny County Family Court at
                        No(s): CP-02-AP-0000016-2021


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                           FILED: AUGUST 8, 2022

        S.M. (“Mother”) appeals from the order terminating her parental rights

as to her minor children, S.H. and A.H. (“Children”). We affirm.

        S.H. and A.H. were born in 2016 and 2018, respectively. On May 22,

2018, the Office of Children Youth and Family Services (“CYF”) received a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14002-22



referral following A.H.’s birth of concerns of maternal substance abuse and

ongoing intimate partner violence between Mother and Children’s father, D.H.

(“Father”). N.T., 10/15/21, at 36. While CYF was investigating that referral,

seven-week-old A.H. was transported to Children’s Hospital of Pittsburgh on

July 9, 2018 for injuries he sustained during a fight between Mother and

Father. Id. at 36-37. Mother reported that she and Father had gotten into a

physical fight the prior day, and Father hit A.H. because he was crying. Id. at

37. Mother was observed to have marks around her neck and she reported

that Father hits both Children. Id. Mother refused to agree to a safety plan

that included having Father leave the home because she stated she needed

Father’s help with Children. Id. at 37-38. Father was arrested due to A.H.’s

injuries. Id. at 37. A child line report was filed and determined to be

“indicated” against both parents, meaning there was enough evidence to find

child abuse. Id. at 42. Mother was considered to be a perpetrator by omission.

Id. at 64. Children were removed from their parents’ care and placed in the

care of their paternal great aunt. Id. at 59. They have remained in this pre-

adoptive home since their removal. Id.

      The court adjudicated Children dependent on November 2, 2018. Id. at

41. Mother stipulated to the facts in the dependency petition, including that

there was a domestic violence situation between her and Father during which

A.H. sustained injuries. Id. at 41. Approximately two years and three months

after the adjudication of dependency, on January 21, 2021, CYF filed petitions

for involuntary termination of Mother’s parental rights. The court held a

                                     -2-
J-S14002-22



hearing on the petitions on October 15, 2021. CYF presented the testimony of

A.H.’s treating physician, Dr. Jennifer Clarke; CYF supervisor, Derricka

Gritten; CYF caseworker, Melissa Fuchs; foster mother, Beverly Wilson; and

Officer Christopher Koll. Mother did not testify or call any witnesses.

      Dr. Clarke, a physician at the Children's Hospital of Pittsburgh in the

Division of Child Advocacy, testified that she was involved in A.H.’s care when

he was admitted to the hospital following the domestic violence incident. Id.

at 25. Dr. Clarke stated that A.H. had 14 rib fractures, at least three

metaphyseal fractures in his legs, brain injuries, a broken blood vessel in his

eye, and significant facial, head and ear bruising. Id. at 27. Dr. Clarke said

that the rib fractures had occurred at separate times. Id. at 27-28. She

testified that Mother reported that Father caused A.H.’s injuries and described

how Father “hit the baby in the ribs, smacked his face and smacked his butt.”

Id. at 28. Dr. Clarke stated that Mother admitted that Father had slapped her,

scratched her neck, and ripped her shirt that morning. Id. She said that

Mother reported that once Father was released from prison, she would need

him near her because she could not take care of Children by herself. Id. at

29. Dr. Clarke testified that A.H.’s injuries were diagnostic of physical child

abuse. Id. at 28. She opined that given A.H.’s age and injuries, he would be

at risk for further injuries, including death, if he were returned to the same

environment where he sustained those injuries. Id. at 29.

      Derricka Gritten, the CYF casework supervisor assigned to this case,

testified that Mother’s goals were mental health, intimate partner violence

                                     -3-
J-S14002-22



treatment, parenting, and visitation. Id. at 44. Gritten stated Mother

participated in three evaluations with Dr. Patricia Pepe, but she did not follow

through on any of Dr. Pepe’s recommendations. Id. at 44-45. Gritten said that

Mother began group therapy at Mercy Behavioral Health in December 2019.

Id. at 48. However, she said that there was no record that Mother participated

in anything other than this one group session and the CYF record did not

contain any documentation that Mother completed any form of mental health

treatment. Id. at 48-49.

      Gritten testified that although Mother had completed the intimate

partner violence program at the Women’s Center and Shelter in December

2020, she had failed to complete the overall goal of intimate partner violence

treatment because CYF believed that Mother still had an ongoing relationship

with Father. Id. at 49-50. Gritten specifically noted the following history. On

July 23, 2018, while the CYF caseworker was speaking with Mother on the

phone, a male voice was heard in the background. Later, on August 14, 2018,

the caseworker texted Father’s phone and Mother responded to the text, and

on February 15, 2019, Mother picked up bus tickets for both herself and

Father. In addition, Mother and Father were both arrested in December 2019

following a domestic dispute, and the caseworker saw Mother and Father

together in August 2021 going into a bar together. Id. at 53-54.

      Gritten indicated that Mother has maintained since the initial filing of the

case that she has not reunited with Father. Id. at 66. Gritten stated that the

main concern in this case is Mother’s inability to keep Children safe from any

                                      -4-
J-S14002-22



further abuse by Father. Id. at 56. She testified that “[t]here is no evidence

to say that [M]other can or will keep the [C]hildren away from [F]ather[, w]ho

has both physically abused both [C]hildren and [M]other.” Id. Gritten noted

that the charges against Father for the abuse of A.H. were dropped because

Mother refused to cooperate with the prosecution. Id.

      For Mother’s parenting goal, she was required to participate in coached

and supervised visits. Id. at 54. Gritten testified that Mother completed the

coached visitation programs at Arsenal and A Second Chance, in January 2019

and June 2019, respectively. Id. However, Gritten stated that Mother refused

to participate in the coached visitation program at Project Star. Id. at 54-55.

Gritten said that throughout the case, Mother had some periods of time when

she visited Children regularly and some periods of time where she did not

visit. Id. at 55. Gritten testified that during the COVID-19 shutdown, Mother

was offered access to a phone and computer to virtually visit Children, but she

refused virtual visits between March 2020 and September 2020. Id. Gritten

stated that Mother has never progressed to unsupervised visitation of

Children. Id.

      Gritten testified that Children are bonded to their foster mother and are

very comfortable in her home. Id. at 59. She noted that A.H., in particular,

who was only seven weeks old when he was placed in her home, is extremely

affectionate with the foster mother and refers to her as “mom.” Id. Gritten

indicated the foster mother is meeting all of Children’s educational,

psychological, and developmental needs, while Mother is not meeting those

                                     -5-
J-S14002-22



needs. Id. at 60. While Gritten said there is a bond between Mother and S.H.,

“the safety of the [C]hildren outweighs any bond that the [C]hildren might

have” with Mother. Id. at 60, 63. Gritten agreed that termination would have

“some” effect on S.H., but it would not be detrimental to her in any way. Id.

at 61, 65. Gritten testified that termination of parental rights would best serve

the needs and welfare of Children and would allow Children to remain

protected from any further abuse and to no longer be exposed to domestic

violence. Id. at 60.

      Fuchs, the current caseworker assigned to the case, testified that CYF

conducted a diligent search in September 2021 to locate Father and Father

was found to be using Mother’s address and was being claimed under Mother’s

Department of Welfare benefits. Id. at 71. Fuchs stated that she had safety

concerns if Children were to return to Mother’s care and it would be a “high

risk situation” since Mother was still having contact with Father. Id. at 77, 82.

She stated that although Mother completed two months of domestic violence

sessions, Mother currently denies that any domestic violence ever occurred

between her and Father and denies that either of them were responsible for

A.H.’s injuries. Id. at 77. Fuchs noted that Mother has consistently denied that

she has maintained a relationship with Father despite evidence to the

contrary. Id. at 77, 79.

      Fuchs further testified that she has observed “a very good and positive

bond” between Children and the foster mother. Id. at 75. She stated that they

spontaneously show affection with each other, and Children are happy in the

                                      -6-
J-S14002-22



foster mother’s home. Id. at 74, 75. Fuchs testified Children have been in the

foster mother’s home for over three years and it is the only home A.H. has

known. Id. at 77. Fuchs stated that the foster mother attends Children’s

therapy sessions and is able to take care of all of their needs. Id. at 75, 77.

      Wilson, Children’s foster mother, testified that she saw Mother and

Father together in the parking lot of a supermarket in December 2020. Id. at

84-85. She stated that she has a Protection from Abuse order against Father

for making threats against her. Id. at 86. Wilson testified that she “absolutely”

wants to adopt Children. Id. at 87.

      Officer Koll, from the Pittsburgh Police Department, testified that he

arrested Mother and Father for domestic violence on December 17, 2019. Id.

at 18-19. He observed injuries on both Mother and Father and due to

conflicting statements, both parents were arrested. Id. at 19. Officer Koll

stated that the address given for both Mother and Father was the same and

the incident occurred while they were lying in bed together. Id. at 19-20.

      Children’s counsel indicated that S.H. was agreeable with reducing the

visits with Mother. Id. at 93. Counsel stated that A.H. was too young to

articulate a position, but she recommended that it would be in his best interest

to be adopted. Id. at 93-94.

      The trial court found that CYF proved by clear and convincing evidence

that Mother’s parental rights should be terminated under Section 2511(a)(2),

(5), and (8) and Section 2511(b) of the Adoption Act. Mother filed a notice of

appeal. Mother raises the following issues:

                                      -7-
J-S14002-22


         1. Did the trial court abuse its discretion and/or err as a
            matter of law in granting the petition to involuntarily
            terminate Mother’s parental rights pursuant to 23
            Pa.C.S.[A.] § 2511(a)(2), (5), and (8)?

         2. Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that CYF met its burden of
            proving by clear and convincing evidence that
            termination of Mother’s parental rights would best serve
            the needs and welfare of the [C]hild[ren] pursuant to 23
            Pa.C.S.[A.] § 2511(b)?

Mother’s Br. at 8.

      We review an order involuntarily terminating parental rights for an

abuse of discretion. In re G.M.S., 193 A.3d 395, 399 (Pa.Super. 2018)

(citation omitted). In termination cases, we “accept the findings of fact and

credibility determinations of the trial court if they are supported by the

record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (quoting In re Adoption

of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual findings have support

in the record, we then determine if the trial court committed an error of law

or abuse of discretion.” In re Adoption of K.C., 199 A.3d 470, 473 (Pa.Super.

2018). We will reverse a termination order “only upon demonstration of

manifest unreasonableness, partiality, prejudice, bias, or ill-will.” In re

Adoption of S.P., 47 A.3d at 826.

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

Adoption of K.C., 199 A.3d at 473. Clear and convincing evidence means

evidence “that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitation, of the truth of

                                     -8-
J-S14002-22



the precise facts in issue.” Id. (internal quotation marks and citation omitted

in original).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under this

provision, the trial court must engage in a bifurcated analysis prior to

terminating parental rights:

          Initially, the focus is on the conduct of the parent. The party
          seeking termination must prove by clear and convincing
          evidence that the parent’s conduct satisfies the statutory
          grounds for termination delineated in Section 2511(a). Only
          if the court determines that the parent’s conduct warrants
          termination of his or her parental rights does the court
          engage in the second part of the analysis pursuant to
          Section 2511(b): determination of the needs and welfare of
          the child under the standard of best interests of the child.
          One major aspect of the needs and welfare analysis
          concerns the nature and status of the emotional bond
          between parent and child, with close attention paid to the
          effect on the child of permanently severing any such bond.

Id. (citations omitted). To affirm the termination of parental rights, this Court

need only affirm the trial court’s decision as to any one subsection of Section

2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

      Mother first contends that the court erred in terminating her parental

rights under Section 2511(a). Mother argues that she completed intimate

partner violence treatment and has maintained that she is no longer in a

relationship with Father. Mother’s Br. at 17. She contends that the testimony

at the termination hearing showed that despite the several reported accounts

of contact between Mother and Father, there had not been any further


                                       -9-
J-S14002-22



incidents of domestic violence between them. Id. at 17, 23. She submits that

“the intimate partner violence treatment was effective and that was evidenced

by the lack of violent contact between her and Father despite her having

continued contact.” Id. at 23.

      The court terminated Mother’s parental rights pursuant to Section

2511(a)(2), (5), and (8). As only one basis for termination under Section

2511(a) is necessary, we will focus our attention on the court’s termination of

Mother’s parental rights pursuant to Section 2511(a)(8), which states:

         (a) General rule.--The rights of a parent in regard to a child
         may be terminated after a petition filed on any of the
         following grounds:

                                      ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

      Section 2511(a)(8) “sets a 12-month time frame for a parent to remedy

the conditions that led to the children’s removal by the court.” In re A.R.,

837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has been

proven, the court “must next determine whether the conditions that led to the

child’s removal continue to exist.” Id. “As a result, the relevant inquiry in this

regard is whether the conditions that led to removal have been remedied and



                                     - 10 -
J-S14002-22



thus whether reunification of parent and child is imminent at the time of the

hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009). “Termination under

Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of Agency services.” In re Z.P., 994 A.2d 1108,

1118 (Pa.Super. 2010).

      Here, it is undisputed that at the time of termination hearing, Children

had been out of Mother’s care for 39 months. Therefore, we next focus our

inquiry on whether the conditions that led to Children’s removal from Mother’s

care continued to exist at the time the court terminated Mother’s parental

rights.

      The court found that the conditions that existed at the time of Children’s

placement continued to exist at the time of the termination hearing.

Conclusions of Law, filed 12/29/21, at ¶ 3. The court noted that Mother did

not complete intimate partner violence until December 2020, over two years

after Children were removed from her care. Findings of Fact, filed 12/29/21,

at ¶ 9. The court emphasized that there is ongoing concern regarding this goal

because Mother currently denies any domestic violence ever occurred with

Father and the testimony revealed that Mother and Father were still in contact.

Id. The court opined:

          This concern has manifested into an [ongoing] incapacity on
          the part of the subject [M]other in failing to understand the
          importance and the reality of maintaining safety for her
          [C]hildren in light of the circumstances and development


                                     - 11 -
J-S14002-22


         clearly set-forth in the record beginning with the injuries
         sustained by [A.H.].

Id.

      In addition, the court noted that Mother failed to complete mental health

treatment and Mother’s visits with Children were inconsistent and never

progressed to unsupervised. Id. at ¶¶ 9, 10. The court specifically found the

testimony of Dr. Clarke, Gritten, Fuchs, Wilson, and Officer Koll to be credible.

Id. at ¶¶ at 5, 9, 15. The court concluded that Mother had not remedied the

original reasons for placement in a reasonable amount of time.

      We discern no abuse of discretion. The record supports the court’s

finding that the conditions which led to Children’s removal from Mother’s home

continue to exist. The conditions which led to removal were domestic violence

and Mother’s unaddressed mental health. The record shows that Mother failed

to complete mental health treatment and took over two years to complete

intimate partner violence treatment. It was evident that despite completing

intimate partner violence treatment, Mother has failed to understand the

importance of protecting Children from further abuse by continuing to have a

relationship with Father. Mother refused to agree to a safety plan that included

removing Father from the home and Mother failed to press charges against

Father for the abuse of A.H.

      Additionally, Officer Koll testified that Mother and Father were both

arrested in December 2019, well after Children were removed from their care,

following a domestic violence incident. Mother no longer acknowledges



                                     - 12 -
J-S14002-22



domestic violence with Father and denies that either parent is responsible for

A.H.’s injuries, despite her earlier admissions to the contrary. Gritten testified

that there is no evidence to say that Mother can or will keep Children away

from Father. There was evidence presented that Father and Mother are still

living together. This is the same environment that existed when Children were

removed. Dr. Clarke opined that Children would be at a risk for further injuries,

including death, if returned to the same environment.

      Furthermore, Children cannot linger in care waiting for Mother to be in

a position to meet Children’s needs. This Court has explained:

         We recognize that the application of Section (a)(8) may
         seem harsh when the parent has begun to make progress
         toward resolving the problems that had led to removal of
         her children. . . .However, by allowing for termination when
         the conditions that led to removal of a child continue to exist
         after a year, the statute implicitly recognizes that a child’s
         life cannot be held in abeyance while a parent attempts to
         attain the maturity necessary to assume parenting
         responsibilities. The court cannot and will not subordinate
         indefinitely a child’s need for permanence and stability to a
         parent’s claims of progress and hope for the future.

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006).

      Because Mother failed to remedy the situation that led to Children’s

removal from her care, and, as discussed below, termination of parental rights

would best serve the needs and welfare of Children, we find the trial court

properly concluded that the requirements of Section 2511(a)(8) were

satisfied.




                                     - 13 -
J-S14002-22



      Mother next maintains that CYF failed to present clear and convincing

evidence that termination best served the needs and welfare of Children

pursuant to Section 2511(b). Mother argues that she has a bond with Children,

especially with S.H. Mother’s Br. at 26. She contends that “CYF declined to

offer any evidence from an expert witness regarding whether termination of

Mother’s parental rights would best serve the needs and welfare” of Children.

Id. at 27-28.

      Under     Section   2511(b),   the   trial   court   must   consider   “the

developmental, physical and emotional needs and welfare of the child” to

determine if termination of parental rights is in the best interest of the child.

See 23 Pa.C.S.A. § 2511(b). This inquiry involves assessment of “[i]ntangibles

such as love, comfort, security, and stability[.]” In re C.M.S., 884 A.2d 1284,

1287 (Pa.Super. 2005). The court must also examine the parent-child bond,

“with utmost attention to the effect on the child of permanently severing that

bond.” Id. However, the “mere existence of an emotional bond does not

preclude the termination of parental rights.” In re N.A.M., 33 A.3d 95, 103

(Pa.Super. 2011). Rather, the trial court must consider whether severing the

bond “would destroy an existing, necessary and beneficial relationship.” Id.

(citation and internal quotation marks omitted). When assessing the bond,

“the court is not required to use expert testimony.” In re Z.P., 994 A.2d at

1121. Indeed, a court may rely upon the observations of social workers and

caseworkers. Id. The court must also examine any pre-adoptive home and




                                     - 14 -
J-S14002-22



any bond between the child and the foster parents. In re T.S.M., 71 A.3d

251, 268 (Pa. 2013).

     Here, the court concluded that Children’s emotional, developmental, and

physical needs would best be served by terminating Mother’s parental rights

and allowing Children to be adopted. Conclusions of Law, at ¶ 4. The record

supports the court’s finding. There was ample testimony that Children are

strongly bonded to their foster mother, are very happy in her home, and are

thriving in her care. Although there was evidence that S.H. has a bond with

Mother, the court found that any existing bond could be severed without

detrimental effects on Children and was outweighed by the serious safety

concerns in this case. Findings of Fact, at ¶¶ 12, 14. Contrary to Mother’s

contention, expert testimony is not required when determining whether a

bond exists and whether termination would best serve Children’s needs and

welfare under Section 2511(b). See In re Z.P., 994 A.2d at 1121. CYF

provided clear and convincing evidence that termination of Mother’s parental

rights would be in Children’s best interest, and we affirm the court’s order

terminating Mother’s parental rights.

     Order affirmed.




                                    - 15 -
J-S14002-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




                          - 16 -